--------------------------------------------------------------------------------

Exhibit 10.21

STOCKPLEDGE AGREEMENT




THIS STOCK PLEDGE AGREEMENT, made as of this 28th day of June, 2008, by and
between Anil K. Jain, Grantor, under that certain Revocable Trust Agreement
dated December 19, 1989, and Anil K. Jain and Sandhya Jain, Co-Trustees under
said Revocable Trust Agreement (collectively “Pledgor”) and APA Enterprises,
Inc. (“Secured Party”).


IN CONSIDERATION of the mutual covenants and promises herein contained, the
Secured Party and Pledgor agree:


1.  Security Interest.  For value received, Pledgor hereby grants Secured Party
a security interest in 500,000 shares of common stock, par value $.01 per share,
of APA Enterprises, Inc. (the shares hereinafter referred to as the "Shares" and
APA Enterprises, Inc. hereinafter referred to as the "Company"), together with
all rights related thereto.  Upon payment in full of the Indebtedness (defined
below) without any Event of Default (defined below) all Shares shall be returned
to Pledgor.


2.  Obligation Secured.  The Shares shall secure payment of (i) the indebtedness
evidenced by that certain Note ("Note" or the "Indebtedness") of even date
herewith between Photonics International, Inc. and the Secured Party which is
issued pursuant to the terms of the Stock Purchase Agreement dated June 28, 2007
(the “Stock Purchase Agreement”) and (ii) the Guaranty of the Note by Anil K.
Jain.


3.  Representations, Warranties and Agreements.  Pledgor represent, warrant and
agree that:


a.
Pledgor has delivered to Secured Party certificates representing the Shares,
along with duly executed stock powers, in blank.



b.
Pledgor is the owner of the Shares free and clear of all liens, encumbrances,
security interests, restrictions on transfer and other restrictions, except this
security interest.



c.
Pledgor will keep the Shares free and clear of all liens, encumbrances, security
interests and restrictions, except this security interest, will defend the
Shares against all claims and demands of anyone other than Secured Party, and
will not sell or otherwise dispose of the Shares or any interest therein.



d.
Pledgor will pay when due all taxes and other governmental charges levied or
assessed upon or against any Shares.



e.
The Shares are fully paid and non-assessable.


--------------------------------------------------------------------------------



f.
Pledgor will deliver to Secured Party in pledge as additional security any
securities distributed on account of the Shares such as stock dividends or
securities arising from stock splits, reorganizations or
recapitalizations.  This subparagraph shall not be construed to authorize
distributions if such distributions are prohibited by any other agreement
between the parties.

 
4.  Events of Default.  The occurrence of any of the following events shall
constitute an Event of Default:


a.
Failure by Pledgor or Photonics International, Inc. to honor or perform any of
the terms and conditions of the Note.



b.
Default by Photonics International, Inc. in the payment when due of the
principal of any Indebtedness, any installment thereto, or any interest thereon,
whether at maturity, by acceleration, or otherwise.



5.   Remedies in Event of Default.  Upon the occurrence of an Event of Default
and at any time thereafter, Secured Party may give notice of Event of Default to
Pledgor.  If said Event of Default is not cured within thirty (30) days after
said notice is given, the entire Indebtedness shall, at Secured Party’s option,
become immediately due and payable without notice, presentment, demand, protest
or notice of protest of any kind, all of which are expressly waived by Pledgor;
and Secured Party may exercise and enforce with respect to the Shares any or all
rights and remedies available upon default to a secured party under the Uniform
Commercial Code, including the right to offer and sell the Shares privately to
purchasers who will agree to take the Shares for investment and not with a view
to distribution and who will agree to the imposition of restrictive legends on
the certificates representing the Shares, and the right to arrange for a sale
which would otherwise qualify as exempt from registration under the Securities
Act of 1933.  If notice to Pledgor of any intended disposition of the Shares or
any other intended action is required by law in a particular instance, such
notice shall be deemed commercially reasonable if given at least ten (10)
calendar days prior to the date of intended disposition or other action.  Upon
satisfaction of the Indebtedness and all costs of collection and enforcement of
this Agreement and the Guaranty, any Shares remaining shall be returned to
Pledgor.  Nothing in this Agreement shall abridge Secured Party’s right to
exercise or enforce any or all other rights or remedies available to Secured
Party by law or agreement against the Shares, against Pledgor or against any
other person or property.


6.   Waiver.  Pledgor waives any right that Pledgor may have to require Secured
Party to proceed against any other person, to proceed against or exhaust
collateral or any part thereof, or to pursue any other remedy that Secured Party
may have.  Pledgor consents to any and all extensions of time, renewals, waivers
or modifications of any of the terms and conditions of any Indebtedness that may
be granted by Secured Party, to release the security or any part thereof with or
without substitution, and to the release, substitution, or addition of any
parties primarily or secondarily liable on any Indebtedness.  Notice of any of
the above is hereby waived by Pledgor

2

--------------------------------------------------------------------------------



7.   Miscellaneous.  Any disposition of the Shares in the manner provided in
Paragraph 5 shall be deemed commercially reasonable.  This Agreement can be
waived, modified, amended, terminated or discharged, and this security interest
released, only explicitly in a writing signed by Secured Party.  A waiver signed
by Secured Party shall be effective only in the specific instance and for the
specific purpose given.  Mere delay or failure to act shall not preclude the
exercise or enforcement of any of Secured Party’s rights or remedies.  All
rights and remedies of Secured Party shall be cumulative and may be exercised
singularly or concurrently, at Secured Party’s option, and the exercise or
enforcement of any one such right or remedy shall neither be a condition to nor
bar the exercise or enforcement of any other.  All notices to be given to
Pledgor shall be deemed sufficiently given if delivered or mailed by registered
or certified mail, postage prepaid, to Pledgor at the most recent address shown
on Secured Party’s records.  Secured Party’s duty of care with respect to the
Shares in its possession (as imposed by law) shall be deemed fulfilled if
Secured Party exercises reasonable care in physically safekeeping the Shares or
exercising reasonable care in the selection of the bailee or other third person
as custodian of the Shares, and Secured Party need not otherwise preserve,
protect, insure or care for the Shares.  Secured Party is not obligated to
preserve any rights Pledgor may have against prior parties, to realize on the
Shares at all or in any particular manner or order, or to apply any cash
proceeds of the Shares in any particular order of application.  Pledgor will
reimburse Secured Party for all expenses incurred in disposing of the Shares or
otherwise enforcing this security interest (including reasonable attorneys' fees
and legal expenses).  This Agreement shall be binding upon and inure to the
benefit of Pledgor and Secured Party and their respective successors and
assigns.  Except to the extent otherwise required by law, this Agreement shall
be governed by the internal laws of the State of Minnesota and, unless the
context otherwise requires, all terms used herein which are defined in Articles
1 and 9 of the Uniform Commercial Code, as in effect in said State, shall have
the meanings therein stated.  If any provision or application of this Agreement
is held unlawful or unenforceable in any respect, such illegality or
unenforceability provision or application had never been contained herein or
prescribed hereby.  All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the Indebtedness.


8.   Additional Agreement.  That certain Agreement to Provide Additional
Collateral, of even date herewith, is deemed to be a part of this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.


Secured Party:
 
Pledgor:
         
APA Enterprises, Inc.
 
/s/ Anil K. Jain
       
Anil K. Jain, Co-Trustee and Grantor under
By:
/s/ Ronald G. Roth
 
Revocable Trust Agreement dated
 
Its
Chairman
 
December 19, 1989
                           
/s/ Sandhya Jain
       
Sandhya Jain, Co-Trustee under Revocable
       
Trust Agreement dated December 19, 1989

 
 
3

--------------------------------------------------------------------------------